The opinion of the court was delivered by
Redfield, Ch. J.
The only question made in the present case is in regard to the plaintiff’s .certificate of qualifications to teach from the superintendent. The certificate bore date December, 1854, the school being taught within one year after. It was, then, a compliance with the- requirements of the statute, unless impeached by the testimony of the superintendent. The case of George v. School District in West Fairlee, 20 Vt. 495, decides, that the fact the certificate was granted without personal examination into the qualifications of the teacher is no impeachment of the certificate. All there is beyond that, in the present case, is, that it was not handed over to the teacher until July after its date.
But it would seem from the testimony of the superintendent that it was intended to have been delivered at its date. The superintendent says he made certificates for all the teachers in town whose names he knew, and for the plaintiff among them, knowing she taught in this district. On being- applied to in regard to the license he found it had not been delivered, being among his school papers. He evidently speaks of this discovery as a surprise, and this, in connection with the fact that he sent it immediately to the plaintiff, shows that it was intended to have been delivered at the time it bore date. And if so it would seem to be the same as if it had been in fact then delivered. For if the plaintiff had been examined and decided to be qualified, it could certainly not deprive her of the action that her certificate did not come to her own hands at the time it bore date,
If it had- been given to some third party for the plaintiff, or by mistake kept by the superintendent, as in the present case, it would still virtually be in the plaintiff’s possession, the persons having it in custody holding it for her.
And as the personal examination is not important to the plain*436tiff’s right to recover, all that seems essential is that the superintendent should he so assured of the qualifications as to decide the point of the plaintiff’s fitness. If the manual labor of drawing up the certificate were not performed at that time, it would probably not deprive the plaintiff of the right to recover if the superintendent made a definite decision of the question of fitness upon such evidence as was satisfactory to him. He might probably make the certificate as of that date, and showing it written subsequently would be no impeachment of its legal effect. Much more if the certificate was actually made, ready for delivery, but by accident not handed over, it could have no such effect.
Nor do we think it of much importance that no personal application was made by the plaintiff for the certificate. If the application was made by some friend, and the superintendent gave assurance of awarding a certificate without the formality of a personal examination, as is not uncommon in the case of known and experienced teachers of established reputation, it would certainly be no impeachment of the certificate. And that is all which this case presents.
This is in striking contrast with the case of Goodrich v. School District in Fairfax, 26 Vt. 115, and Hopkins v. School District in Danby, 27 Vt. 281, in both of which cases the candidate was found not qualified, which is of the essence of the requirement.
The act which gives validity to the certificate is the judgment of the superintendent of the qualification of the teacher, upon such evidence as is satisfactory to him. The certificate itself is the record merely of the judgment. The certificate, then, should take effect from its date, and not from its delivery, and it should bear date concurrently with the judgment.
Judgment reversed. Judgment for the plaintiff on the report.